Name: 81/234/EEC: Commission Decision of 23 March 1981 approving the outline plan of agricultural advisory work in Italy pursuant to Council Regulation (EEC) No 270/79 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  agricultural structures and production;  Europe; NA
 Date Published: 1981-04-22

 Avis juridique important|31981D023481/234/EEC: Commission Decision of 23 March 1981 approving the outline plan of agricultural advisory work in Italy pursuant to Council Regulation (EEC) No 270/79 (Only the Italian text is authentic) Official Journal L 110 , 22/04/1981 P. 0020 - 0020COMMISSION DECISION of 23 March 1981 approving the outline plan of agricultural advisory work in Italy pursuant to Council Regulation (EEC) No 270/79 (Only the Italian text is authentic) (81/234/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 270/79 of 6 February 1979 on the development of agricultural advisory services in Italy (1), and in particular Article 4 thereof, Whereas the Italian Government forwarded the outline plan of agricultural advisory work on 6 August 1980 and supplied further details on 17 October 1980 and 30 January 1981; Whereas the said outline plan contains sufficient information and measures as required by Articles 2 and 3 of Regulation (EEC) No 270/79, and enables the system for the development of an agricultural advisory service provided for in Articles 1 (1) and 2 of that Regulation to start; Whereas the Fund Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The outline plan of agricultural advisory work in Italy forwarded by the Italian Government pursuant to Regulation (EEC) No 270/79 on 6 August 1980, concerning which further details were supplied on 17 October 1980 and 30 January 1981, is hereby approved. Article 2 This Decision is addressed to Italy. Done at Brussels, 23 March 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 38, 14.2.1979, p. 6.